Case 6:20-mc-00105-EFM Document 1-1 Filed 03/03/20 Page 1 of 14

SALES CONTRACT # 101-S10/2018/UAN/UAB

October 22, 2018

As per our various discussions, AVAgro LLC is pleased to confirm the sale of UAN 32% as per the

following terms and conditions:

1.

Seller :

Buyer:

Product:

Quantity:

Quality At Loading:

Sales Contract # 101-S10/2018/UAN/UAB

UAB AVAgro
9-Ojo Forto g.47
Kaunas, Lithuania

LT-48100
Email: business@avagro.org

390 ORCHARD ROAD, 08-04 PALAIS RENAISSANCE,
SINGAPORE 238 871

Tel: +7 495 7219020 / Mab: +7 918 994 6265 (WhatsApp)
Web: www.dreymoorfert.com

Urea-Ammonium Nitrate Solution (UAN 32%)
25,000 mt +/- 10 pct in Buyer's option with declaration by 1200

hrs CET on October 25, 2018. 27,500 mt as per the Buyer's final
declaration.

Total . nitrogen, | N %
32,0 min

Mass fraction of ammonium nitrogen (N-NHs), % 8
+ 0,8

EXHIBIT

 

 
6.

10.

11.

Case 6:20-mc-00105-EFM Document 1-1 Filed 03/03/20 Page 2 of 14

Loading Period:

AYA

Mass fraction of nitric nitrogen (N-NOs3), % 8 +
0,8

Mass fraction of amide nitrogen (N-NOs), % 16
+1,6

Ratio of mass fraction of urea & AN
0,73 - 0,83

PH

6,5 - 7,5

Corrosion inhibitor CORDON 99 150 - 300
ppm

October 26, 2018 — November 26, 2018

If a vessel doesn’t arrive within the original laydays, Buyer will
request to extend the laycan and Seller will make best effort to
accommodate Buyer's request.

In case the extension of original laycan is not possible due to
berth being occupied by another vessel, Seller will grant a new
laycan based on Buyer's request.

Origin: In Seller’s Option — FSU

Destination: To be mutually agreed

Load Port: Klaipeda, Lithuania ( Klasco Terminal)

Terms: FOB Klaipeda according to INCOTERMS 2010

Price/MT: EUR 208.80/MT FOB Klaipeda.

Sales Contract # 101-S10/2018/UAN/UAB -2-

SAL a

Pro

senstaey vane nee wninenatanen mene senennimebammrntdat
12. Taxes/Dues:

13.

14. Shipping Documents:

15.

Case 6:20-mc-00105-EFM Document 1-1 Filed 03/03/20 Page 3 of 14

Payment:

Inspections:

NAsro

UGMENTUM PARQ VITA
~~

Any taxes or dues on products related to country of origin and
export for Seller's account.

100% of nominal shipping quantity value shall be paid by the
Buyer to the Seller upon receipt of Seller's Proforma invoice and
warehouse receipt.

Banking costs at Buyer's bank on Buyer's account. Buyer shall
not set off any payment due under this contract against any
claims under other contracts.

In case the Buyer refuses to perform its obligations according to
this contract, the Buyer commits himself to defray 5% penaity
from the value of each MT, agreed to purchase and
unpurchased. In case the Buyer does not pay the penalty in time,
the Seller has the right to take of penalty amount from next
Buyer payment, or to undertake legal proceedings.

The following documents will be sent to the Buyer by
international courier service with a copy by e-mail within 3
working days after B/L date:

e 3 Invoices

* 3/3 original B/L as per Buyer's Instructions;

e Certificate of origin issued by Kaunas Chamber of

Commerce, Industry and Crafts;
e Certificate of quantity and quality/analysis

B/L instructions must be presented to the Seller latest 72 hours
before vessel's laycan commencement. B/L instructions might be
presented to the Seller later than 72 hours before vessel's laycan

commencement by separate agreement.

Seller shall, at Seller's expense, engage an_ internationally

Sales Contract # 101-S10/2018/UAN/UAB ~3-

aff

 
Case 6:20-mc-00105-EFM Document1-1 Filed 03/03/20 Page 4 of 14

WA sro

“AUGMERTUM wR VETA-

recognized independent inspection company to inspect and
certify in writing the quantity and quality of the product in
accordance with the contractual specification at the load port at
the time of loading. No claim shall be presented to or made
against Seller unless Buyer shall have promptly given written
notice to Seller of any defects in quality and/or quantity and

same are noted in the inspector's certificates.

All sampling and analysis shall be made in accordance with
applicable International (ISO) or/and European (EN) standards.

In the loading and discharge ports weight and quality of product
should be defined only by Independent Surveyors. Independent
surveyor will perform vessels loading supervision, quantity will be

determined by shore tank measurement.

When weight of product in discharge port differs more than 0,5
% from weight in the B/L, the Buyer has an option to raise a
claim against the Seller. Claim to be resolved by negotiations
between the Buyer and the Seller.

The finding of such inspection to be final and binding on the
both parties. Buyer shall arrange the reasonably sufficient
number of inspectors on the berth in order not to slow down
the loading operation.

16. Performing Buyer shall nominate performing vessel not later than 10 days
Vessel/Nomination: prior to the agreed loading period referenced in Paragraph 6.
17. Loading Rate: The cargo to be loaded by Buyer free of risk and expense to

Seller at the rate up to 1000 MT per hour SHINC subject ship's
related equipment is able to support the confirmed loading rate.

Sales Contract # 101-S10/2018/UAN/UAB . . -4-
Case 6:20-mc-00105-EFM Document 1-1 Filed 03/03/20 Page 5 of 14

18. Laytime: -

19. Demurrage/
Despatch:

20. Dead Freight:

21. Waiting Period:

AAsro

“AUGMEN TUM PRO VETA—
~

Laytime starts to count 6 hours after NOR has been given. NOR
not to be tendered before commencement of laydays.

As per the Buyer's Charter Party, tba upon performing vessel's
nomination.

In case of demurrage the Buyer has to inform the Seller within
60 days from B/L date and to present all the substantiating
documents signed by the Buyer, port’s authority, Seller an/or
Seller's representative in port, the master; also present already

paid vessel owners invoice for vessel demurrage.

If at Seller's fault vessel is not loaded at full quantity declared by
Buyer/Owner the Seller guaranties the settlement of dead freight
against presentation of a properly substantiated documents to
the rate advised by Buyer upon vessel nomination and
corresponding to the relevant clauses of charter party presented
by Buyer to Seller.

Seller will not be responsible for the dead freight if cargo cannot
be loaded due to limited capacity of vessel.

If a vessel is waiting for loading berth because of bad weather
conditions (storm, wind stronger than 15 m/s) the Buyer does
not charge vessel's demurrage for the first day (24 hours since
its arrival + 6 hours notice time) and share with the Seller
demurrage for further days in ratio 50:50. The evidence of bad
weather conditions is Statement of Facts signed by vessel's
master, agents and Seller's representative and the certificate of
hydrometeorogical observatory about weather conditions.

Sales Contract # 101-S10/2018/UAN/UAB -5-
Case 6:20-mc-00105-EFM Document 1-1 Filed 03/03/20 Page 6 of 14

,
WA sro

“AUGMENTUM PRO VITA ~
~~

22. Claims/Damages: Neither Seller nor Buyer shall be liable to the other for any
special, indirect incidental or consequential damages resulting
from any breach of ‘its obligations hereunder. Seller shall not be
liable in any event, whether for failure or delay in making
delivery or for breach of warranty or otherwise, in an amount
exceeding the sums actually paid by Buyer to Seller for any
Product with respect to which any breach for any reason is
claimed. No claim may be asserted by Buyer for breach of
warranty unless, within 30 days after Buyer has had a reasonable
opportunity to inspect the Product or, in any event within 30
days after the product has been loaded, Buyer shall have given
written notice of the breach to Seller. No claim way be asserted
by Buyer for any other reason unless, within 45 days after the
date the Product in respect of which the claim is made has been
loaded. Buyer shall have given written notice to Seller. In each
case, the notice shall assert the existence of the claim and
contain a reasonably detailed statement of the fact on which the
claim is based.

Notwithstanding anything contained in such notice, certificate
and Bill of Lading, Seller may engage its own inspector to
examine the product at load port or delivery port and may
contest Buyer's claim. In the event of any claim or dispute Seller
reserve the right to request from Buyer's inspector copies of
certificates and a portion of collected average sample of the
product.

23. Warranties: Buyer represents that it’s familiar with the characteristics,
qualities and uses of the product and that Buyer is not relying
on the Seller's skill or judgment to select or
furnish product suitable for any particular purpose. Seller
warrants that the product sold hereunder conforms to the

Sales Contract # 101-S10/2018/UAN/UAB -6-
Anh

 
Case 6:20-mc-00105-EFM Document 1-1 Filed 03/03/20 Page 7 of 14

AAsro

AUGMENTUMA PR@ VWVETA
~~

description in the section ‘Typical quality of the product at the
time of loading’ herein and that Seller has title to the product at
the time of delivery thereof. Buyer assumes all risk of use of the
product, either alone or in combination with other materials,
except as set forth in this paragraph.

ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING
BUT NOT LIMITED TO ANY ‘WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE, ARE EXCLUDED.
Seller shall not, in any event, be liable for any special, indirect or
consequential damages, for breach of warranty or otherwise, and
Buyer's damages may not, in any event, exceed the sums actually
paid by Buyer to Seller for any product with respect to which
breach for any reason is claimed. Seller guaranties that the
Product to be loaded is free from all security interests, liens and
other encumbrances.

24. Title and Title to and risk of loss of Product shall pass from Seller to Buyer
Risk of Loss: at the point where the Product passes the vessel's rail at loading
("Delivery Point’).

25. Force Majeure: The parties are released from the responsibility for a failure to
fulfil completely or partially their obligations under the present
Contract if it is a consequence of Force Majeure circumstances,
such as:

A) war (declared or undeclared), civil war, rebellions and
revolutions, piracy and sabotage;

B) natural calamities: heavy storms, cyclones, earthquakes, sea or
river floods, lightning;

C) explosions, fires, machines, production buildings and
destruction of any (or all) inner communications.

Sales Contract # 101-S10/2018/UAN/UAB -7-
Case 6:20-mc-00105-EFM Document 1-1 Filed 03/03/20 Page 8 of 14

ANAsro

“AUGMEN TUM PRO WUPA
al

D) Boycotts, strikes, lock-outs, occupation of production and
administration buildings and work stoppage at the enterprise
of party, asking to exempt from obligations.

E) legal or illegal government of state actions (excluding the
actions based on other contract rules undertaken by the party
asking to be exempt from responsibility).

F) other irresistible forces; which are beyond the control of any
of the Parties and if such circumstances directly affect the
fulfilment of the obligations under the present Contract. In
such case the time for fulfilment of the obligations under the
present Contract shall be extended for the period during
which Force Majeure circumstances last.

If such circumstances last more than 3 months, either party has
the right to terminate the Contract and in that case neither of

. the parties has a right to claim compensation of eventual losses
against the other party.

The party which is not able to meet their obligations under the
Contract due to the circumstances mentioned in par. 4.1 hereof
is obliged immediately to inform the other party of the
commencement and termination of the Force Majeure
circumstances frustrating the fulfilment of its obligations.
Certificates issued respectively by the Chambers of Commerce in
the Sellers or the Buyer's countries will be sufficient evidence of
such contingencies and their duration.

Force Majeure circumstances do not entitle the Buyer to delay
and / or reject payment for product delivered before the
commencement of such circumstances.

Sales Contract # 101-$10/2018/UAN/UAB -8-

Al LO
Case 6:20-mc-00105-EFM Document 1-1 Filed 03/03/20 Page 9 of 14

ANASsro

“AUGQMENTUM PRO VUTA-
——

26. ISPs: Each party acknowledges that it is unaware of the International

Ship and Port Facility Security Code and relevant implementing
laws and regulations, including the Maritime Transportation and
Security Act of 2002, as applicable (collectively “ISPS Rules”).
Each party warrants, represents and agrees that such party and
its agents, employees, representatives and contractors shall
comply with the ISPS Rules in connection with this Contract.

Without limitation, Seller warrants, represents and agrees that
any load port or facility used shall comply with all applicable
ISPS Rules.

Without limitation, Buyer warrants, represents and agrees that
any vessel nominated, chartered or used by Buyer in connection

with this Contract shall comply with all applicable ISPS Rules.

Within ten business days of the other party's written request
therefore, each party shall provide such written evidence in
support of the foregoing warranties, representations and

agreements as the other party may reasonably request.

Each party (“Indemnitor’) shall defend, indemnify and hold
harmless the other party and its affiliates (collectively,
“Indemnitees”) against any delays, demurrage, costs expensed
(including reasonable attorney's fees), losses, damages, claims,
liabilities, fines and penalties incurred by Indemnitees as a result

of Indemnitor’s breach of the foregoing warranties.

27. Confidentiality: Except as may be agreed to in writing by Buyer, or as may be
necessary to perform its obligations herein, Seller shall maintain
in confidence all information concerning costs and price to be
disclosed in connection with this Contract. Unless disclosure is
required by law, Seller shall not disclose such information other

than to tits employees with a need to know such information in

Sales Contract # 101-S10/2018/UAN/UAB -9-
Case 6:20-mc-00105-EFM Document 1-1 Filed 03/03/20 Page 10 of 14

ANAsro

“AUGMEN TUM FRO YET AH
~~

connection with performance under this Contract, and such
employees shall be advised of the confidential nature of such
information. Seller shail take all proper precautions to prevent
such information from being acquired by any unauthorized

person.

28. Applicable Law: The laws of the State of New York (without reference to the
| conflict or choice of laws provisions thereof) shall govern this

Contract, and the rights and obligations of the Parties hereunder,
to the exclusion of any laws of any other jurisdiction, whether
inside or outside of the United States of America. Subject to
Section 29 hereof, Buyer and Seller agree that all arbitrations,
suits, actions or proceedings arising in connection with this
Contract shall be brought, arbitrated, tried and/or heard
exclusively in the County of New York, State of New York and,
except as otherwise provided in this Section 28, each party
hereto agrees that it will not bring any arbitration, suit, action or
proceeding arising out of or relating to this Contract in any
other jurisdiction. The aforementioned choice of venue is
intended by the parties to be mandatory and not permissive in
nature, thereby precluding the possibility of arbitration or
litigation between the parties with respect to or arising out of
this Contract in any jurisdiction other than those specified herein.
Each party hereby waives any right it may have to assert the
doctrine of forum non conveniens or similar doctrine, or to
object to venue with respect to any proceeding brought in
accordance with this Section 28 and Section 29, and stipulates
that tribunals in the County of New York, State of New York,
shall have in personam jurisdiction and venue over each of them
for the purpose of arbitrating or litigating any dispute,
controversy or proceeding arising out of or relating to this
Contract.

Sales Contract # 101-S10/2018/UAN/UAB -10-

all
Case 6:20-mc-00105-EFM Document 1-1 Filed 03/03/20 Page 11 of 14

29. Arbitration:

AAsro

7“AUGMENTUSM FRO vViTa.~
———

Buyer and Seller agree that each may effect service on the other
party hereto by sending or delivering a copy of the process to
the Party to be served at the address and in the manner
provided for the giving of notices in Section 33/C, above, and/or
in any other manner permitted by law or in equity.

Notwithstanding anything in this Section 28 to the contrary,
Buyer and Seller each agree that a final judgment in any
arbitration, action or proceeding brought in accordance with
Sections 28 and 29, hereof, and arising out of or relating to this
Contract, shall be conclusive and may be entered and enforced
in any court having jurisdiction and in any manner provided by
law or in equity.

The parties agree that any controversy or claim arising out of or
relating to this Contract, or the breach hereof, shall be settled by
final and binding arbitration in accordance with the then current
rules and procedures of the American Arbitration Association
("AAA") before a single arbitrator appointed pursuant to the
aforementioned AAA rules and procedures. The decision of the
arbitrator on any controversy or claim under this Contract shall
be final. Either party may call for such arbitration by service of a
written notice of its intention to arbitrate containing a statement
setting forth the nature of the dispute, the amount involved and
the remedy sought.

The parties hereby agree that the location of any arbitration
hearings pursuant to this Section 29 shall be at an office of the
AAA located in the State of New York, County of New York, as
required by Section 28. Until such time as the arbitrator finally
closes the hearings, either party shall have the right by notice
served on the arbitrator to specify further disputes or differences

Sales Contract # 101-S10/2018/UAN/UAB -l1-

Ml
Case 6:20-mc-00105-EFM Document 1-1 Filed 03/03/20 Page 12 of 14

30. Amendment, Waiver,

Termination, Time:

31. Compliance:

ANAsro

AUGMEN TUM we Vitae

under this Contract for hearing and determination.

Awards made pursuant to this Section 29 shall include costs such

as a reasonable allowance for attorney's fees, and judgment may.

be entered upon any award made hereunder in any court having
jurisdiction, as provided in Section 28. The awards shall include
interest calculated at a rate deemed proper by the arbitrator.
The parties hereto shall comply with an order of arbitration by a
court having jurisdiction consolidating any arbitration proceeding
brought pursuant to this Contract with any other arbitration in
the City of New York in which the parties hereto may become
involved with third parties arising out of the same facts involved

in the arbitration proceeding brought pursuant to this Contract.

No amendment of this contract shall be valid unless it is in

writing and signed by the party against whom enforcement —

thereof is sought. No waiver of any provision of this contract by
either party
shall prevent such party from asserting such provisions in the

event of a continuing or a subsequent breach by the other party.

Termination of this contract by either party pursuant to the
provisions hereof or pursuant to applicable law shall not relieve
the other party of any obligation arising prior to termination or
in connection therewith. Neither party may assign its rights or
delegate its duties hereunder without the written consent of the
other party and any attempt or delegation without such consent
shall be ineffective. Time is of the essence as to all of Buyer's
obligations herein.

Both parties shall, and shall cause their affiliates and their

respective directors, officers, agents, employees, and

Sales Contract # 101-$S10/2018/UAN/UAB -12-

Vit
Case 6:20-mc-00105-EFM Document 1-1 Filed 03/03/20 Page 13 of 14

32. Entire Agreement:

AAsSsro

AUGMENTUM PRO VITA ~-

~

representatives to: (i) act in accordance with the principles
described in the Convention on Combating Bribery or Foreign
Public Officials in International Business Transactions, signed in
Paris on December 17, 1997 (the “Convention”) and the
Convention's commentaries (collectively, the “OECD Principles”),
and (ii) comply with all applicable laws, treaties, conventions,
directives, statutes, ordinances, rules, regulations, orders, writs,
judgments, injunctions or decrees of any governmental authority
having jurisdiction ("Laws") pertaining to the fulfillment of this
Contract, including but not limited to, those related to bribery,
corruption, money laundering, operations, safety, and pollution
prevention. Both parties agree that neither shall take or omit to
take any action if such act or omissions might cause the other or

any of its affiliates to be in violation of any applicable Laws.

Without limiting the generality of the foregoing, each party
warrants that it has not made, offered, or authorized and will not
make, offer, or authorize with respect to the matters which are
the subject of this Contract, any payment, gift, promise, or other
improper advantage, whether directly or through any other
person or entity, to of for the use or benefit of any public official
(i.e, any person or entity holding a legislative, administrative, or
judicial office, including any other person or entity employed by
or acting on behalf of a public agency, a public enterprise, or a
public international organization) or any political party or
political official or candidate for office, where such payment, gift,

promise, or advantage would violate any applicable law

This is the entire agreement between the parties and supersedes

any prior or contemporaneous agreement or representation. No

Sales Contract # 101-S10/2018/UAN/UAB -13-

wht

Y
Case 6:20-mc-00105-EFM Document 1-1 Filed 03/03/20 Page 14 of 14

AAsro

“AUGMERTUM PRG VETA<
~~

amendment of this contract shall be valid unless it is in writing
and signed by the party against whom enforcement thereof is
sought. No waiver of any right of a party shall be implied from
said party's conduct, all waivers being required to be written.
This Agreement may be signed in counterparts, all such
counterparts constituting but one agreement. Facsimile copies

and signatures are permitted.

33. Special Terms and If any to be specified in corresponding amendments.
Conditions:
The Buyer The Seller ( V. Vosylius)

 

Sales Contract # 101-S10/2018/UAN/UAB -14-

 
